     Case 2:18-cr-00252-JCM-VCF Document 97
                                         96 Filed 05/11/20
                                                  05/08/20 Page 1 of 4


 1   CLARK HILL PLC
     PAOLA M. ARMENI
 2   Nevada Bar No. 8357
     Email: parmeni@clarkhill.com
 3   3800 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169
 4   Telephone: (702) 862-8300
     Facsímile: (702)862-8400
 5   Attorney for Defendant, NICHOLAS GARROTT
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                            CASE NO. 2:18-cr-00252-JCM-VCF-2
 9
                                     Plaintiff,
10
     vs.
11
     NICHOLAS GARROTT,
12
                                     Defendants.
13
       STIPULATION AND ORDER TO CONTINUE SENTENCING (SECOND REQUEST)
14

15            IT IS HEREBY STIPULATED by and between Nicholas Garrott, Defendant, by and
16   through his counsel, Paola M. Armeni, Esq., of the law firm of Clark Hill PLC and the Plaintiff,
17   United States of America, by and through Nicholas Trutanich, United States Attorney, and
18   Robert Knief, Assistant United States Attorney, that the Sentencing in the above-captioned
19   matter, currently scheduled for July 20, 2020, at the hour of 10:00 a.m. be vacated. The Parties
20   respectfully request the hearing to be continued to July 24, 2020, at 10:00 a.m. or to a date and
21   time more convenient to the Court.
22            This Stipulation is entered into for the following reasons:
23         1. Upon the Stipulation and Order to Continue Sentencing (Fist Request) [DKT 95], the
24            Court set the above-captioned matter for sentencing on July 2020.
25         2. Ms. Armeni will be out of the jurisdiction on July 20, 2020 and therefore, the parties
26            agree to move the sentencing to later in the week to July 24, 2020.
27         3. Ms. Armeni needs a short continuance of the current sentencing hearing so she can be
28            present at the sentencing hearing on behalf of Mr. Garrott.
                                                     1 of 4
                                                                                Case No.: 2:18-cr-00252-JCM-VCF
     Case 2:18-cr-00252-JCM-VCF Document 97
                                         96 Filed 05/11/20
                                                  05/08/20 Page 2 of 4


 1      4. Defendants Mr. Nicholas Garrott, has appeared in this case, and is in custody and, along
 2         with the government, agrees to this short continuance.
 3      5. The additional time requested herein is not sought for purposes of delay and the denial of
 4         this request for a continuance could result in a miscarriage of justice.
 5      6. Federal Rule of Criminal Procedure 32(b)(2) permits this Court to continue a sentencing
 6         hearing for good cause. Good cause exists in this case.
 7      7. For all the above-stated reasons, the ends of justice would be best served by a short
 8         continuance of the sentencing hearing.
 9      8. This is the second request for a continuance of the sentencing hearing.
10   NICHOLAS TRUTANICH                                CLARK HILL PLC
     UNITED STATES ATTORNEY
11   DISTRICT OF NEVADA
12   DATED this 8th day of May 2020.                   DATED this 7th day of May, 2020.
13   /s/ Robert Knief                                  /s/Paola M. Armeni
     Robert Knief                                      PAOLA M. ARMENI
14   Assistant United States Attorney                  Attorney for Defendant,
     Attorneys for Plaintiff,                          NICHOLAS GARROTT
15   UNITED STATES OF AMERICA
16

17

18

19
20

21

22

23

24

25

26
27

28

                                                   2 of 4
                                                                               Case No.: 2:18-cr-00252-JCM-VCF
     Case 2:18-cr-00252-JCM-VCF Document 97
                                         96 Filed 05/11/20
                                                  05/08/20 Page 3 of 4


 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3   UNITED STATES OF AMERICA,                             CASE NO. 2:18-cr-00252-JCM-VCF-2
 4                                   Plaintiff,
 5   vs.
 6   NICHOLAS GARROTT,
 7                                   Defendants.
 8
                      FINDINGS OF FACT, CONCLUSION OF LAW AND ORDER
 9
              Based on the pending Stipulation of counsel, and good cause appearing therefore, the
10
     Court hereby finds that:
11
                                         CONCLUSIONS OF LAW
12
                      Based on the fact that counsel has agreed to a continuance, the Court hereby
13
              concludes that:
14
           1. Upon the Stipulation and Order to Continue Sentencing (Fist Request) [DKT 95], the
15
              Court set the above-captioned matter for sentencing on July 2020.
16
           2. Ms. Armeni will be out of the jurisdiction on July 20, 2020 and therefore, the parties
17
              agree to move the sentencing to later in the week to July 24, 2020.
18
           3. Ms. Armeni needs a short continuance of the current sentencing hearing so she can be
19
              present at the sentencing hearing on behalf of Mr. Garrott.
20
           4. Defendants Mr. Nicholas Garrott, has appeared in this case, and is in custody and, along
21
              with the government, agrees to this short continuance.
22
           5. The additional time requested herein is not sought for purposes of delay and the denial of
23
              this request for a continuance could result in a miscarriage of justice.
24
           6. Federal Rule of Criminal Procedure 32(b)(2) permits this Court to continue a sentencing
25
              hearing for good cause. Good cause exists in this case.
26
     …
27
     …
28

                                                      3 of 4
                                                                                  Case No.: 2:18-cr-00252-JCM-VCF
     Case 2:18-cr-00252-JCM-VCF Document 97
                                         96 Filed 05/11/20
                                                  05/08/20 Page 4 of 4


 1      7. For all the above-stated reasons, the ends of justice would be best served by a short
 2         continuance of the sentencing hearing.
 3        This is the second request for a continuance of the sentencing hearing
 4                                             ORDER
 5         IT IS HEREBY ORDERED that the sentencing hearing in this matter scheduled for
 6   July 20, 2020, at the hour of 10:00 a.m. is hereby vacated and continued to the 24th
                                                                                     _____ day
 7                July
     of ______________________, 2020, at the hour of 10:00 a.m., in Courtroom 6A.
 8

 9               May_____
           DATED this 11, 2020.
                           day of May, 2020.
10
                                      ________________________________________________
11                                     JAMES C. MAHAN
                                       UNITED STATES DISTRICT COURT JUDGE
12                                     CASE NO.: 2:18-cr-00252-JCM-VCF-2
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                  4 of 4
                                                                              Case No.: 2:18-cr-00252-JCM-VCF
